Per Curiam.
The suit is on a promissorjr note payable thirteen months after date, signed by a mother and daughter, the consideration being schooling of the daughter who, at the date of the note, was, and still is, an infant. By the state of the case it appears that there is due on the note $163.80, with interest. The record shows that the District Court rendered a judgment in favor of the defendants; oh what ground we cannot conceive, as there is no question raised but that the defendants executed the note for a valuable consideration then or later advanced by the plaintiff; that the plaintiff holds the note, that it has matured, and has not been paid.
As to the mother the judgment is manifestly wrong, and must be reversed. The case of the daughter presents the technical difficulty of procedure, that she is an infant, and that as no next friend or guardian ad litem has been appointed to represent her in the suit, until a next friend is appointed, no judgment as to her can be lawfully rendered. Foulkes v. Young, 21 N. J. L. 438.
The judgment will be reversed as to both defendants below and the case remanded for a new trial, prior to which the infant should be properly brought into court through a next friend, and may if desired plead her infancy at the time of signing the note. Fenton v. White, 4 N. J. L. 100, in which case the plaintiff may, of course, invoke the rule of necessaries with whatever effect it may have under the circumstances of the case. See 31 C. J. 1079.
Let the judgment be reversed and the cause proceed as indicated herein.